Citation Nr: 1635671	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to a rating higher than 50 percent prior to June 17, 2015, and a rating higher than 70 percent since June 17, 2015, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to February 2004.

These matters are on appeal from a rating decisions issued in August 2009 and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested to be afforded a Board hearing on his March 2013 VA Form 9.  However, he later withdrew his hearing request in writing in April 2016.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a rating higher than 50 percent prior to June 17, 2015, and a rating higher than 70 percent since June 17, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his February 2009 TDIU formal application, the Veteran stated that he became too disabled to work in July 2008 due to his service-connected psychiatric and sleep disorders.  He was last employed full-time as a customer service representative in July 2008.  His highest level of education was a high school diploma.  He stated that the most he earned in one year was $19,000 in 2007 as a customer service representative.

In his May 2010 TDIU formal application, he stated that he became too disabled to work in July 2008 due to his service connected psychiatric and sleep disorders.  He stated that the most he earned in a year was $36,000 in 2003 in the Air Force.

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, No.14-2540 (U.S. Vet. App. May 20, 2016).

In this case, the Veteran is service-connected for major depressive disorder, rated 70% disabling; sleep apnea, rated 50% disabling; bilateral tinnitus, rated 10% disabling; and allergic rhinitis, gastroesophageal reflux disease, removal of right testis, and acne, each rated as noncompensable.  His total combined rating is 90%.  Accordingly, the Veteran meets the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

Records from the Social Security Administration reflect that the Veteran became disabled to his psychiatric disorders and alcoholism beginning January 2009.  These records include a consultant's report which indicates that he had problems with authority figures and a statement from his neighbor reflects her belief that he lost his job due to making inappropriate comments to female co-workers.

A January 2009 Vocational Rehabilitation letter determined that it was not reasonable to expect the Veteran to be able to train for or get a suitable job at that time.  It was determined that he did not have any transferable skills that would enable him to work and that he was infeasible for employment services due to the severe limitations caused by his combined service-connected disabilities.

A March 2009 statement from the Veteran's employer states that he was last employed in July 2008 prior to his departure due to health reasons.

On August 2009 VA respiratory diseases examination, the examining physician opined that the Veteran was able to do sedentary work and was not unemployable due to his sleep apnea.

On August 2009 VA mental disorders examination, the examining psychologist opined that the results of objective testing performed during the examination suggested significant over endorsement of the Veteran's psychiatric symptoms.  He opined that his depression was not the cause of his unemployability and that based on his reported psychiatric symptoms, he appeared capable of being gainfully employed in a wide variety of occupations.  

However, private treatment records include an April 2010 medical opinion from Dr. E.R.V. which states that due to his service-connected psychiatric and sleep disorders, he was unable to initiate or maintain any gainful employment of any type.  In an attending's physician's statement of disability prepared for the a life insurance provider and received by the Board in February 2009, the physician indicated that he lacked the ability to work alone or apart in physical isolation from others, work under specific instructions, deal with people in general, or make judgments and decisions due to his psychiatric disorder.  He also had anxiety in the presence of co-workers.

VA treatment records include an April 2010 mental health outpatient note which shows that the Veteran went 2 to 3 days without sleeping and attempted to do minor work in his home which resulted in driving a drill into one of his hands.  Dr. M.R.P. opined that due to his service-connected disabilities and combined disability rating of 80%, he could easily be rendered as 100% unemployable.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected psychiatric and sleep disorders were sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The effective date of this award is not before the Board at this time.  However, the exact date the TDIU should be implemented must be addressed by the RO in the first instance.

ORDER

Entitlement to a TDIU is granted.


REMAND

In a July 2015 rating decision, the RO increased the rating from 50 percent to 70 percent for PTSD, effective June 17, 2015.  The Veteran expressed disagreement with the decision in a February 2016 notice of disagreement.  The RO has not issued a Statement of the Case (SOC) which addressed this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to a rating higher than 50 percent prior to June 17, 2015, and a rating higher than 70 percent since June 17, 2015 for PTSD, must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to a rating higher than 50 percent prior to June 17, 2015, and a rating higher than 70 percent since June 17, 2015, for PTSD.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


